In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐3563 & 16‐3648 
MARY HALEY, et al., 
                                                             Plaintiffs, 

                                  v. 

KOLBE & KOLBE MILLWORK CO.,  
                       Defendant‐Appellant/Cross‐Appellee, 

                                and 

FIREMAN’S FUND INSURANCE CO., 
                                                 Intervenor‐Appellee, 

                                and 

UNITED STATES FIRE INSURANCE CO., 
                         Intervenor‐Appellee/Cross‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
           No. 14‐cv‐99‐bbc — Barbara B. Crabb, Judge.
                     ____________________ 

    ARGUED MARCH 28, 2017 — DECIDED AUGUST 8, 2017 
               ____________________ 

   Before FLAUM, KANNE, and HAMILTON, Circuit Judges.
2                                           Nos. 16‐3563 & 16‐3648 

    FLAUM, Circuit Judge. In 2014, Mary Haley and others filed 
a putative class action against Kolbe & Kolbe Millwork Com‐
pany, claiming that windows purchased from Kolbe were de‐
fective and had allowed air and water to leak into (and dam‐
age) the plaintiffs’ homes. Kolbe tendered the defense of the 
defective‐product claims to several insurance companies, and 
two  of  them—United  States  Fire  Insurance  Company  and 
Fireman’s  Fund  Insurance  Company—sought  and  obtained 
permission  to  intervene  in  the  case.  United  States  Fire  later 
filed a motion for summary judgment, arguing that a recent 
decision of the Wisconsin Supreme Court, Wisconsin Pharma‐
cal Co., LLC v. Nebraska Cultures of California, Inc., 876 N.W.2d 
72 (Wis. 2016), absolved the insurers of their duty to defend 
Kolbe in the underlying suit. The district court granted United 
States Fire’s motion (and sua sponte awarded judgment to Fire‐
man’s  Fund)—a  decision  that  Kolbe  now  appeals.  United 
States Fire appeals the court’s decision not to require Kolbe to 
reimburse  that  insurer  for  any  post‐Pharmacal  defense  fees, 
and  asks  that  we  remand  the  case  for  a  determination  of 
whether all pre‐Pharmacal defense fees were reasonable.  We 
reverse  the  judgment  that  the  insurance  companies  had  no 
duty to defend, but otherwise affirm the decisions of the dis‐
trict court. 
                            I. Background 
     Plaintiffs in the companion case of Haley v. Kolbe & Kolbe 
Millwork Co.,  No. 16‐3192, —  F.3d —,  2017 WL 2953042  (7th 
Cir. Jul. 11, 2017), alleged two general categories of damages 
suffered  as  a  result  of  defects  in  Kolbe’s  window  products: 
“direct” losses (i.e., from having to replace the windows), and 
indirect or “consequential” losses from injuries to the plain‐
tiffs’ homes (such as stained walls and buckled plaster). Kolbe 
Nos. 16‐3563 & 16‐3648                                              3

tendered the defense of these claims to four of its insurance 
providers, and all four agreed to defend Kolbe under a reser‐
vation of rights. 
    When a dispute arose over the choice of defense counsel, 
however, two of the insurance companies—United States Fire 
and Fireman’s Fund—sought to intervene in the underlying 
suit,  and  to  compel  Kolbe  to  switch  defense  lawyers.  The 
same insurers also moved to bifurcate the insurance‐coverage 
and liability issues, and to stay the liability portion of the case 
until the choice‐of‐counsel issue had been resolved. The dis‐
trict court permitted intervention but declined to stay the un‐
derlying litigation, and held that the insurers were equitably 
estopped from forcing Kolbe to change defense attorneys.  
     The intervening insurers ultimately moved for summary 
judgment, arguing that they had no duty to defend Kolbe be‐
cause there was no coverage for the plaintiffs’ defective‐win‐
dow claims. Kolbe’s insurance policies did not cover the “di‐
rect” cost of replacing any faulty windows, said the insurers, 
because  the  policies  did  not  cover  damage  to  Kolbe’s  own 
product where, as here, the source of the damage was a prob‐
lem with that product itself; and the policies likewise did not 
apply to any indirect or “consequential” injuries to the plain‐
tiffs’ homes, argued the insurers, because each home formed 
an “integrated system” with Kolbe’s windows—and thus the 
entire house should be treated as Kolbe’s “product” for insur‐
ance‐coverage purposes. The district court accepted the first 
of  these  arguments  but  rejected  the  second,  and  so  initially 
awarded judgment to the insurance companies only in part.  
    The  district  court  changed  course  on  the  integrated‐sys‐
tem issue, however, when United States Fire renewed its mo‐
tion for summary judgment in light of the Wisconsin Supreme 
4                                          Nos. 16‐3563 & 16‐3648 

Court’s  decision  in  Wisconsin  Pharmacal  Co.,  LLC  v.  Nebraska 
Cultures of California, Inc., 876 N.W.2d 72 (Wis. 2016). The court 
then entered judgment for United States Fire and, sua sponte, 
for Fireman’s Fund (which had neglected to join United States 
Fire’s second motion but whose policy contained similar lan‐
guage), concluding that neither policy covered the plaintiffs’ 
consequential‐damages claims. United States Fire also sought 
reimbursement of any defense fees incurred since Pharmacal 
had been decided, but the district court denied that request, 
concluding  that  United  States  Fire  had  forfeited  the  reim‐
bursement issue generally by failing to raise it earlier in the 
litigation. 
    Kolbe now appeals the district court’s ruling that the in‐
surers had no duty to continue defending Kolbe in the under‐
lying  leaky‐windows  suit.  United  States  Fire  appeals  the 
court’s refusal to compel reimbursement of any post‐Pharma‐
cal defense fees, and seeks a remand to the district court for a 
determination  of  whether  the  other  fees  charged  by  Kolbe’s 
defense counsel were reasonable. 
                            II. Discussion 
     A. Kolbe’s Appeal  
    We  review  de  novo  a  district  court’s  grant  of  summary 
judgment, construing all facts and drawing all reasonable in‐
ferences in favor of the non‐moving party—here, Kolbe. Co‐
han v. Medline Indus., Inc., 843 F.3d 660, 665 (7th Cir. 2016) (ci‐
tation  omitted).  Summary  judgment  is  appropriate  where 
there are no genuine issues of material fact and the movant is 
entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). 
Nos. 16‐3563 & 16‐3648                                                5

          1.  “Integrated Systems” and the Economic‐Loss Doctrine 
    At the heart of the parties’ dispute over insurance cover‐
age  here  is  the  integrated‐system  rule,  a  common‐law  rule 
from the so‐called “economic loss” doctrine. Under that doc‐
trine, the purchaser of a product is barred from using tort law 
to recover from the manufacturer any purely economic inju‐
ries  (such as  a  loss of  the product’s value) arising from that 
product’s  failure  to  work  as  expected.  See  Linden  v.  Cascade 
Stone Co., 699 N.W.2d 189, 192 (Wis. 2005) (citations omitted); 
Wausau  Tile,  Inc.  v.  Cty.  Concrete  Corp.,  593  N.W.2d  445,  451 
(Wis. 1999) (citations omitted).1 By eliminating all tort‐based 
avenues of recovery (which in general offer “a broader array 
of damages” than do contract suits, Grams v. Milk Prods., Inc., 
699 N.W.2d 167, 171 (Wis. 2005) (citation and internal quota‐
tion marks omitted)), the doctrine encourages the buyer in a 
commercial transaction—the party “best situated to assess the 
risk[s] of economic loss”—to allocate those risks through the 
bargaining  process,  Linden,  699  N.W.2d  at  194–95  (quoting 
Wausau Tile, 593 N.W.2d at 451), and thus helps to protect the 
manufacturer’s  ability  to  continue  making  its  goods,  see 
Grams, 699 N.W.2d at 172 (“With no ability to share their risk 
with commercial users of the product, manufacturers would 
… be reluctant to produce certain products.”) (citation omit‐
ted). 
    As its name suggests, the economic‐loss doctrine applies 
only to economic injuries, and so does not preclude actions in 
tort for bodily injuries or for injuries to property other than 
the defective product. See Wausau Tile, 593 N.W.2d at 451 (ci‐
tations omitted). But there’s a catch: If the defective product is 
                                                     
    1 The parties agree that Wisconsin law governs their dispute.  
6                                          Nos. 16‐3563 & 16‐3648 

a component of a larger, “integrated system,” damage by that 
component to the other elements of the system, or to the sys‐
tem as a whole, is likewise considered damage to the defective 
component itself, and so does not qualify as damage to “other 
property.” See id. at 452 (citations omitted). Thus, in Wausau 
Tile, the Wisconsin Supreme Court held that a manufacturer 
and seller of concrete paving blocks could not maintain any 
tort‐based  claims  against  its  cement  supplier  after  the  ce‐
ment—an  ingredient  of  concrete—had  allegedly  caused  the 
paving blocks to crack and buckle. As the cement was an in‐
tegral component of the finished blocks, the cement had not 
damaged  any  “other  property,”  and  the  economic‐loss  doc‐
trine applied. See id. at 453–54. 
       2. The Pharmacal Decision 
    The economic‐loss doctrine generally does not apply to in‐
surance‐coverage disputes, see Am. Family Mut. Ins. Co. v. Am. 
Girl, Inc., 673 N.W.2d 65, 75 (Wis. 2004) (citation omitted), but 
in 2016, the Wisconsin Supreme Court extended Wausau Tile’s 
integrated‐system  analysis  to  an  insurance  case  involving  a 
general‐liability policy similar to the ones at issue here. The 
plaintiff in Pharmacal, a retail supplier of dietary supplements, 
agreed to purchase from a supplement manufacturer probi‐
otic  pills  containing  a  certain  species  of  bacteria.  See  876 
N.W.2d  72,  76.  The  manufacturer  sourced  the  ingredients 
from another company—which in turn procured the bacterial 
component from a separate supplier—before blending the in‐
gredients together and compressing the mixture into chewa‐
ble tablets. See id. As it turned out, however, the bacteria in‐
corporated into the tablets was the wrong one, and the retailer 
was forced to recall the finished pills. See id. Litigation ensued, 
and  the  bacteria  supplier’s  insurance  company  moved  for 
Nos. 16‐3563 & 16‐3648                                                7

summary judgment on the issue of coverage. See id. at 77. The 
trial court agreed with the insurer that there was no coverage 
because  there  had  been  no  “property  damage”  within  the 
meaning of relevant insurance policy. See id. The court of ap‐
peals reversed, and the Wisconsin Supreme Court granted re‐
view. See id. 
     The  supreme  court  began  its  analysis  by  reiterating  the 
general  procedure  for  determining  whether  coverage  exists 
under an insurance policy: First, the court examines the facts 
of the insured’s claim to determine if there is an “initial grant” 
of  coverage—that  is,  if  the  policy  generally  covers  the  cate‐
gory of loss at issue; if so, the court examines the policy for 
any exclusions that may preclude coverage; and if an exclu‐
sion applies, the court determines whether any exceptions to 
that exclusion operate to restore coverage. See id. at 79 (citing 
Preisler v. Gen. Cas. Ins. Co., 857 N.W.2d 136, 143 (Wis. 2014)). 
The policy in Pharmacal, like the policies here, required the in‐
surance company to cover any losses that the insured became 
obligated  to  pay  “as  damages  because  of  …  property  dam‐
age,”  where  “property  damage”  was  defined  to  include 
“[p]hysical injury to tangible property.” Id. (internal quotation 
marks omitted). The court observed that it had previously in‐
terpreted  this  definition  to  describe  only  those  injuries  to 
property “other than [the insured’s] product … itself,” id. (quot‐
ing  Wis.  Label  Corp.  v.  Northbrook  Prop.  &  Cas.  Ins.  Co.,  607 
N.W.2d 276, 283 (Wis. 2000)). So the court asked whether the 
incorporation of the wrong bacteria into the supplement tab‐
lets  constituted  physical  injury  to  tangible  property  “other 
than”  the  bacterial  component.  See  id.  at  80.  To  answer  that 
question in Pharmacal, the court borrowed from its integrated‐
system analysis in Wausau Tile, explaining that such an analy‐
sis was necessary because, if the supplement tablet were an 
8                                         Nos. 16‐3563 & 16‐3648 

integrated system, then damage to the system would consti‐
tute  damage  only  to  the  defective  element.  See  id.  (citing 
Wausau Tile, 593 N.W.2d at 452). The court held that mixing a 
probiotic  ingredient  together  with  other  ingredients,  and 
combining the whole into a single tablet, did indeed create an 
integrated  system,  as  the  various  components  could  not  be 
“separate[d] out” from the larger product. Id. at 82. Thus, the 
injury claimed—the inability to use the finished tablets—was 
not one of damage to “other property,” and there was no ini‐
tial grant of coverage. Id. at 82–83. 
       3. Coverage in the Suit Against Kolbe 
    The insurance companies here read Pharmacal as mandat‐
ing an integrated‐system analysis in (and as importing the en‐
tirety of Wisconsin’s integrated‐system case law into) all gen‐
eral‐liability insurance disputes. Pharmacal therefore dictates 
that there is no initial grant of coverage in this case, argue the 
insurers, because the Wisconsin Court of Appeals has other‐
wise  held  (under  the  economic‐loss  doctrine)  that  the  win‐
dows  of  a  house  have  no  function  or  purpose  apart  from—
and thus form an “integrated system” with—their surround‐
ing structures, see Bay Breeze Condo. Ass’n. v. Norco Windows, 
Inc., 651 N.W.2d 738, 746 (Wis. Ct. App. 2002) (citations omit‐
ted); Selzer v. Brunsell Bros., 652 N.W.2d 806, 835 (Wis. Ct. App. 
2002) (citing Bay Breeze, 651 N.W.2d at 746). Damage to those 
structures,  caused  by  a  defect  in  the  windows,  therefore 
counts  as  damage  to  the  windows  themselves;  and,  absent 
any  injury  to  “other”  property,  no  insurance  coverage  ob‐
tains—or  so  the  argument  goes.  In  our  view,  this  argument 
stretches Pharmacal beyond its intended reach. 
Nos. 16‐3563 & 16‐3648                                                         9

     Whether an insurance policy covers a particular claim de‐
pends on the nature of the plaintiff’s (alleged) loss. In Pharma‐
cal, the only loss alleged—and thus the only basis for the un‐
derlying suit—was the plaintiff’s inability to use the supple‐
ment tablets as a whole. See 876 N.W.2d at 76. The plaintiff in 
that case did not seek reimbursement for the cost of repairing 
or replacing the tablets’ non‐defective ingredients—presuma‐
bly because, even if there had been evidence of physical injury 
to  those  components  (and  there  was  none,  see  id.  at  82),  the 
components were indistinguishable from each other and from 
the larger product, see id. Not so here. Here, the homeowners 
sought compensation for the repair or replacement of individ‐
ual elements of a larger structure. This kind of particularized 
demand was not at issue in Pharmacal. Accordingly, we do not 
read Pharmacal as requiring an integrated‐system analysis in 
this case.2 
    Kolbe’s insurers next assert that, even if the policies here 
afford an initial grant of coverage for the plaintiffs’ leaky‐win‐
dow claims, the “your product” exclusion operates to remove 
any such coverage. We interpret the exclusion as would a rea‐
sonable person in the position of the insured. See Water Well 

                                                     
    2 Kolbe requests (in the alternative) that we certify to the Wisconsin 

Supreme Court several questions concerning the application of Pharmacal 
to cases like this one. See Cir. R. 52(a); Wis. Stat. § 821.01. In general, certi‐
fication is appropriate where the relevant issue is one of “vital public con‐
cern” and is likely to recur in other suits, where resolution of that issue is 
dispositive of the present action, and where the state supreme court has 
not yet had an opportunity to “illuminate a clear path” forward. Plastics 
Eng’g Co. v. Liberty Mut. Ins. Co., 514 F.3d 651, 659 (7th Cir. 2008) (quoting 
Allstate Ins. Co. v. Menards, Inc., 285 F.3d 630, 639 n.18 (7th Cir. 2002)). We 
do not see a need for certification here, as we think it sufficiently clear that 
Pharmacal’s integrated‐system approach does not govern in this dispute. 
10                                                        Nos. 16‐3563 & 16‐3648 

Sols.  Serv.  Grp.,  Inc.  v.  Consol.  Ins.  Co.,  881  N.W.2d  285,  291 
(Wis. 2016) (citations omitted); Fontana Builders, Inc. v. Assur‐
ance Co. of Am., 882 N.W.2d 398, 408 (Wis. 2016) (citation omit‐
ted). Unambiguous terms are given their common and ordi‐
nary meaning, while ambiguous terms are construed in favor 
of coverage. See Fontana, 882 N.W.2d at 408 (citation omitted); 
Am.  Girl,  673  N.W.2d  at  73  (“Exclusions  are  narrowly  or 
strictly construed against the insurer  if their  effect  is uncer‐
tain.”) (citation omitted). 
    The United States Fire policy excludes from coverage any 
“’[p]roperty damage’ to ‘your product’ arising out of it or any 
part of it,” where “your product” is defined as:  
            (1) Any  goods  or  products  …  manufactured, 
                sold, handled, distributed or disposed of by: 
                  (a) You [the insured]; 
                  (b) Others trading under your name; or 
                  (c)  A person or organization whose business 
                       or assets you have acquired; and 
           (2) Containers  (other  than  vehicles),  materials, 
               parts or equipment furnished in connection 
               with such goods or products.3 
The  Fireman’s  Fund  policy  is  largely  identical,  except  it  de‐
fines  the  insured’s  “product”  as  “[a]ny  goods  or  products, 


                                                       
      3 The insured’s “product” also includes: “[w]arranties or representa‐

tions made at any time with respect to the fitness, quality, durability, per‐
formance or use of [the insured’s product],” and the “providing of or fail‐
ure to provided [sic] warnings or instructions.” (internal quotation marks 
omitted). 
Nos. 16‐3563 & 16‐3648                                          11

other than real property, manufactured, sold, handled, distrib‐
uted or disposed of by” Kolbe (along with any containers, etc., 
“furnished in connection with” those goods or products) (em‐
phasis added). 
    The  parties  agree  that  Kolbe’s  windows,  which  Kolbe 
manufactured, are Kolbe’s “goods or products” under the first 
part of the definition—so Kolbe’s insurers are not on the hook 
for the cost of replacing any windows that are defective (or, 
relatedly,  for  any  losses  stemming  from  replacement  opera‐
tions). The parties disagree, however, as to whether the walls 
and other elements of the plaintiffs’ homes constitute Kolbe’s 
“product” under the second part of the definition, such that 
coverage for any damage to those materials is likewise extin‐
guished by the exclusion. Kolbe says not, because Kolbe did 
not  “furnish”  any  of  the  drywall,  wood  framing,  stucco,  or 
bricks  at  issue.  The  insurance  companies  argue  that,  unlike 
the first part of the “your product” definition—which explic‐
itly  limits  Kolbe’s  “product”  to  goods  or  products  made  or 
sold,  etc.,  by  the  insured—the  second  paragraph  contains  no 
such limitation, looping in all materials that have simply been 
“furnished in connection with such goods or products.”  
   We agree with Kolbe that a reasonable insured could un‐
derstand  “furnished  in  connection  with,”  as  that  phrase  is 
used in the second part of the “your product” definition, to 
mean  furnished  by  the  actors  specified  in  the  preceding 
clause—here,  Kolbe (the  insured). “In  connection with” is  a 
phrasal preposition that, like other prepositions, is used to in‐
dicate a relationship between an object and its antecedent. The 
particular relationship signaled, however, may differ depend‐
ing on the context in which the preposition appears. When a 
journalist reports that “a man was questioned in connection 
12                                         Nos. 16‐3563 & 16‐3648 

with a robbery,” for instance, we understand “in connection 
with” to mean “concerning” or “regarding.” But if someone 
tells us that “these chairs were purchased in connection with 
the  table,”  the  “connection”  has  changed:  Now  we  under‐
stand  that  the  chairs  were  purchased  “together  with,”  or 
“around the same time as and for reasons related to the pur‐
chase of” the table—and, importantly, that the former items 
were purchased by the same person, or at least by someone 
acting in agreement with the person, who bought the latter.  
    Kolbe’s  insurance  policies  define  Kolbe’s  “product”  as 
(1) “goods or products … manufactured, sold, handled, dis‐
tributed  or  disposed  of  by”  Kolbe,  and  (2)  “[c]ontainers …, 
materials,  parts  or  equipment  furnished  in  connection  with 
such  goods  or  products.”  An  insured  could  understand  “in 
connection with,” as it is used here, to have the same meaning 
as it did in our table‐and‐chairs example above. Because both 
the “containers” et al. and the “goods or products” are capable 
of being “furnished” or supplied, the reader could reasonably 
assume that the former items must come from the source of, 
or from someone acting in agreement with the source of, the 
latter items; and the first clause clearly identifies that source 
as the insured. Cf. Pharmacal, 876 N.W.2d at 80 (“[T]he insured 
risk (i.e., physical injury to tangible property) applies to phys‐
ical injury to tangible property other than … the product … 
the insured supplied.” (citing Vogel v. Russo, 613 N.W.2d 177, 
182 (Wis. 2000), abrogated in part on other grounds by Ins. Co. of 
N. Am. v. Cease Elec., Inc., 688 N.W.2d 462 (Wis. 2004))) (em‐
phasis added); Am. Girl, 673 N.W.2d at 78 (“The business risk 
exclusions eliminate coverage for … property damage to the 
insured’s own … product ….”) (emphasis added). At the very 
least,  the  definition  of  “your  product”  is  ambiguous,  so  we 
Nos. 16‐3563 & 16‐3648                                                  13

must construe the “your product” exclusion in favor of cover‐
age. Am. Girl, 673 N.W.2d at 73. As Kolbe did not supply or 
request that anyone else supply the drywall and other mate‐
rials allegedly damaged in the plaintiffs’ homes, the damage, 
though  arising  from  Kolbe’s  “product,”  was  not  also  to  that 
“product”—so the “your product” exclusion does not elimi‐
nate coverage for these claims.4  
    Where, as here, it appears that there may be coverage for 
at least one of the claims in an underlying suit, the insurer has 
a duty to defend the policyholder against all claims alleged in 
that suit. Water Well, 881 N.W.2d at 292 (citing Fireman’s Fund 
Ins.  Co.  of  Wis.  v.  Bradley  Corp.,  660  N.W.2d  666,  674  (Wis. 
2003)).  We  therefore  reverse  the  judgment  declaring  that 
United States Fire and Fireman’s Fund had no duty to defend 
in this case, and remand with instructions to vacate that judg‐
ment. 
    B. United States Fire’s Cross‐Appeal 
    While United States Fire’s (renewed) motion for summary 
judgment on the duty‐to‐defend issue was still pending in the 
district court, the court dismissed all of the plaintiffs’ remain‐
ing claims in the underlying suit and ordered the insurance 
company  to  show  cause  why,  in  light  of  that  dismissal,  the 
pending motion should not be denied as moot. United States 
Fire  responded  that  the  motion  should  still  be  resolved  be‐
cause, in the event the plaintiffs filed an appeal, the insurers 
would  have  a  continuing  duty  to  defend  Kolbe  throughout 

                                                     
    4 We note, however, that if the integrated‐system rule applied in this 

case as it did in Pharmacal, then the “your product” exclusion would in‐
deed  extinguish  coverage,  as  the  insurance  companies  urge.  See  876 
N.W.2d at 90 n.14. 
14                                        Nos. 16‐3563 & 16‐3648 

the appellate process unless the district court decided other‐
wise. In addition, should the court determine that the duty to 
defend had been extinguished, United States Fire asked that 
the court order Kolbe to reimburse its insurer for all monies 
paid toward  Kolbe’s  defense since the duty  had ended. The 
insurance  company  also  suggested  that  it  planned  to  chal‐
lenge the reasonableness of the defense fees already charged 
by  Kolbe’s  counsel.  Although  the  district  court  agreed  with 
United States Fire that the insurers no longer had a duty to 
defend, the court declined to order the reimbursement of any 
fees, as United States Fire had not asked for that kind of relief 
in its pleading, and it was too late in the litigation to allow an 
amendment. The court then entered judgment in the insurers’ 
favor on their duty‐to‐defend claims, and terminated the case. 
    United States Fire appeals the denial of its request for re‐
imbursement, but as we have concluded that the insurer owed 
a continuing duty to defend, we do not reach that issue: It is 
moot. As to the reasonableness of Kolbe’s defense fees gener‐
ally, the insurance company never made a formal request for 
the recoupment of excessive charges. Having resolved all out‐
standing motions and causes of action, it was not inappropri‐
ate for the district court to terminate the case. If, on remand, 
the district court wishes to entertain a motion for recoupment, 
however, the court certainly has the discretion to do so. 
                          III. Conclusion 
   For the foregoing reasons, we REVERSE the judgment that 
the insurance companies did not have a duty to defend and 
REMAND  with  instructions  to  vacate  that  judgment.  We 
AFFIRM as to the reimbursement of defense fees and initial 
termination of the case.